SMITH, P. J.
This is an action which was commenced before a justice of the peace. The statement contained two counts, in the first of which it was alleged that the defendant employed the plaintiff, a real estate broker, to sell certain land, the property of the defendant; that plaintiff, in pursuance of such employment, procured a purchaser who was ready, willing and financially able to take defendant’s land, on the terms set forth in the contract of sale entered into between the purchaser so procured by the plaintiff and the defendant, and for which service so rendered the defendant agreed to pay the plaintiff one hundred and thirty dollars, etc. The allegations of the second count were the same as the first, except that it is alleged therein that the defendant agreed to pay the plaintiff the reasonable value of the latter’s services, which were one hundred and thirty dollars, etc.
In the circuit court, where the cause was removed by appeal, there was a trial which resulted in judgment for plaintiff and defendant appealed here. At the conclusion of the evidence the court, at the instance of the plaintiff, instructed the jury, first, that if defendant engaged plaintiff to secure a *176purchaser for his (defendant’s) land, and that he (plaintiff) was the procuring cause of bringing defendant and one Parsons together who agreed on the terms of sale and that said Parsons was ready, willing and financially able to carry out his contract, then plaintiff was entitled to recover, and, second, that if the jury found for plaintiff that he should be allowed whatever commission was agreed upon not to exceed one hundred and thirty dollars, or if no definite amount was so agreed upon'then he should be allowed whatever amount it should believe usual and reasonable, not to exceed one hundred and thirty dollars.
Some objection is made in the brief of defendant, to the second paragraph of said instruction on the ground that there was no evidence to justify the submission on the theory of an agreement touching the amount of the commission which plaintiff was to receive. During the progress of the trial the plaintiff had present one or more witnesses whose testimony, relating to the commission claimed, he was about to offer when the defendant stated to the court that this need not be done as ño question would be made as to the quantum of the recovery if he should be entitled to recover at all. The plaintiff was, therefore, entitled, under the admission of the defendant, to an instruction by the court telling the jury that if they found for plaintiff to return a verdict in his favor for one hundred and thirty dollars. This part of the instruction, in view of the admissions just noticed, was not improper or in any way harmful to defendant.
The instructions requested by defendant and given by the-court presented the converse theory of the case to that of the plaintiff. The correctness of these instructions, with the exceptions just referred to, is, of course, not called in question. The rule expressed by them is that which has often been approved by the appellate courts of this State, as will be seen by *177reference to tbe numerous cases cited in tbe briefs of counsel.
Tbe only question is as to whether the evidence adduced is sufficient to justify the submission of the case to the jury. An examination of the record has convinced us that it is ample for that purpose and such being the case the verdict must be regarded as conclusive on us.
The statement contains, it is true, two counts; but these state but a single cause of action on which there could be but one recovery. The plaintiff could not, therefore, be required to elect. Brinkman v. Hunter, 73 Mo. 172, and cases there cited. A general verdict for the plaintiff was sufficient to support the judgment. Lancaster v. Ins. Co., 92 Mo. 460; Akers v. Bank, 63 Mo. App. 316.
No reason is seen for disturbing the judgment, which will accordingly be affirmed.
All concur.